Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Hrak Derderian, M.D.,

(NPI: 1619034725 / PTAN: CB241266),
Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-16-294
Decision No. CR4623
Date: June 02, 2016
DECISION

The request for hearing of Petitioner, Hrak Derderian, M.D., is dismissed pursuant to
42 CFR. § 498.70(b).

I. Procedural History

Noridian Healthcare Solutions (Noridian), a Medicare contractor, notified Petitioner by
letter dated October 26, 2015, that his application to enroll in Medicare was approved
effective September 1, 2015. CMS Ex. 1. The letter advised Petitioner that if he
disagreed with the effective date determination he could request reconsideration before a
contractor hearing officer within 60 days. The letter provided instructions for how to
submit the request for reconsideration. The notice stated that a “reconsideration request
must be signed and dated by the physician, non-physician practitioner or any responsible
authorized or delegated official within the entity.” CMS Ex. | at 2.
Reconsideration was requested by letter dated October 27, 2015. However, the request
for reconsideration was on the letterhead of Emergency Groups’ Office, with a
different address from Petitioner, and the request was signed by Carol Sharou, not
Petitioner. CMS Ex. 2. On December 2, 2015, Noridian notified Petitioner that it
rejected Petitioner’s request for reconsideration, because it was not properly signed and
dated by Petitioner, an authorized or delegated official, or a legal representative. CMS
Ex. 3.

Petitioner requested a hearing by letter dated January 21, 2016, which was received by an
express delivery service on January 29, 2016, and received at the Civil Remedies
Division of the Departmental Appeals Board on February 1, 2016. The case was
assigned to me for hearing and decision. I issued an Acknowledgment and Prehearing
Order on February 11, 2016.

On February 25, 2016, CMS filed a motion to dismiss this case (CMS Motion) with CMS
Exhibits (Exs.) | through 3. Petitioner filed a response on April 1, 2016. CMS filed a
reply on April 14, 2016. Petitioner did not object to my consideration of CMS Exs. 1
through 3 and they are admitted.

Il. Applicable Law

A provider or supplier may request reconsideration of an initial determination by CMS
that affects the provider’s or supplier’s ability to participate in the Medicare program.

42 C.F.R. § 498.5(a), (b), (d) and (1). CMS or its contractor reconsiders an initial
determination if there is a written request for reconsideration that complies with

42 C.F.R. § 498.22(b) and (c). The request for reconsideration must be filed in writing
with CMS or its contractor; either directly by the provider/supplier or through the
provider’s or supplier’s designated legal representative or authorized official, within 60
days of receipt of the notice of the initial determination. 42 C.F.R. § 498.22(b). The date
of receipt of the initial determination is presumed to be five days after the date on the
notice from CMS or its contractor, unless there is a showing that it was received earlier or
later. 42 C.F.R. § 498.22(b). Pursuant to 42 C.F.R. § 498.5(1)(2), CMS, a CMS
contractor, and a prospective or existing provider or supplier dissatisfied with a
reconsidered determination are entitled to a hearing before an administrative law judge
(ALJ).

III. Findings of Fact and Conclusions of Law

My conclusions of law are set forth in bold followed by the pertinent findings of
fact and analysis.
A. Petitioner has no right to a hearing before an ALJ because there was
no reconsidered deter mination.

B. Dismissal is appropriate as Petitioner has no right to a hearing.

CMS moved to dismiss Petitioner’s request for hearing on grounds that I lack jurisdiction
because no reconsidered determination was issued. CMS alleges more specifically that
Petitioner failed to file a properly signed request for reconsideration and Noridian
properly rejected the request. CMS Motion at 4.

On October 26, 2015, Noridian issued the initial determination approving Petitioner’s
enrollment and granting an effective date of September 1, 2015. CMS Ex. 1. The
unsigned initial determination advised Petitioner that if he disagreed with the effective
date determination, he could request reconsideration before a contractor hearing officer.
The letter advised that the request for reconsideration had to be submitted in writing
within 60 days of the postmark on the envelope bearing the initial determination. The
initial determination stated that the reconsideration request had to “be signed and dated
by the physician, non-physician practitioner or any responsible authorized or
delegated official within the entity.” CMS Ex. | at 2 (emphasis added). The initial
determination also advised Petitioner that the request for reconsideration could be
submitted to one of two addresses depending upon the manner of shipping. One address
was Provider Enrollment, Noridian Healthcare Solutions, 900 42™ Street South, Fargo,
ND 58103. CMS Ex. 1 at 2.

Petitioner filed a request for reconsideration dated October 27, 2015, addressed to
Noridian at 900 42" Street South in Fargo. There is no dispute that the request for
reconsideration was timely. The request stated the background or history and requested
an earlier effective date of November 1, 2007 or December 15, 2014. However, the
request for reconsideration was on the letterhead of Emergency Groups’ Office, with a
different address from Petitioner, and the request was signed by Carol Sharou, not
Petitioner. CMS Ex. 2.

By letter dated December 2, 2015, Noridian notified Petitioner that reconsideration was
denied because the request for reconsideration “did not meet the requirements as stated in
the PIM (Program Integrity Manual) 15.25.” CMS Ex. 3. Bolded language in the letter
denying reconsideration indicates that the reconsideration was denied because it was not
“signed and dated by the provider/supplier, the authorized or delegated official, or a legal
representative.” CMS Ex. 3. CMS specifically alleges in its motion to dismiss that
reconsideration was denied because Petitioner did not sign the reconsideration request.
CMS Motion at 4.
Pursuant to 42 C.F.R. § 498.22(b), an affected party dissatisfied with an initial
determination may request reconsideration by filing the request in writing directly or
through its legal representative or other authorized official. CMS policy for submitting a
request for reconsideration is set forth in the Medicare Program Integrity Manual
(MPIM), CMS Pub. 100-08, chap. 15, § 15.25.1.2. The CMS policy is consistent with
the requirements established by 42 C.F.R. § 498.22. According to the MPIM,

§ 15.25.1.2B, a reconsideration request must be in the form of a letter that is signed and
dated by the “provider/supplier, the authorized or delegated official, or a legal
representative.” There is no definition of “authorized official” in 42 C.F.R. pt. 498.
However, the regulations that control enrollment of providers defines an “authorized
official” to be:

an appointed official (for example, chief executive officer,
chief financial officer, general partner, chairman of the board,
or direct owner) to whom the organization has granted the
legal authority to enroll it in the Medicare program, to make
changes or updates to the organization’s status in the
Medicare program, and to commit the organization to fully
abide by the statutes, regulations, and program instructions of
the Medicare program.

42 CFR. § 424.502. MPIM, § 15.1.1, contains a similar definition of authorized official.

In this case, the reconsideration request was not signed by Petitioner. CMS Ex. 3.
Petitioner has not presented any evidence to show the relationship between him and Ms.
Sharou or Emergency Groups’ Office and he has not presented evidence that Ms. Sharou
was his authorized or delegated official or legal representative. Petitioner does not
address this deficiency in his opposition to the motion to dismiss. Accordingly, I
conclude that the reconsideration request did not comply with MPIM § 15.25.1.2B or

42 CFR. § 498.22(b).

I conclude that Noridian committed no legal error by refusing to conduct reconsideration
on grounds that the request for reconsideration was not signed and dated by Petitioner,
Petitioner’s legal representative, or an authorized official. Pursuant to 42 C.F.R.

§ 498.5(1)(2), a supplier dissatisfied with a reconsidered determination is entitled to a
hearing before an ALJ. In this case reconsideration was denied and no reconsidered
determination was issued. Accordingly, Petitioner has no right to a hearing before an
ALJ and dismissal pursuant to 42 C.F.R. § 498.70(b) is appropriate.
IV. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed.

/s/

Keith W. Sickendick
Administrative Law Judge
